Citation Nr: 0310239	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946; he died on January [redacted], 1998.  The appellant is 
his surviving spouse.

This matter arises from various rating decisions rendered 
since October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  In November 
2001, the Board remanded the case for further action and 
adjudication.  That was accomplished, and the case was 
returned to the Board on March 19th, 2003 for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran died on January [redacted], 1998, as the result of an 
acute myocardial infarction due to or as a consequence of 
cardiac arrest.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound of the 
right buttock, Muscle Groups XVII and XVIII, evaluated as 
50 percent disabling; residuals of a compound comminuted 
fracture of the right femur with Muscle Group XIV 
involvement, evaluated as 40 percent disabling; and, status 
post right hip replacement, evaluated as 50 disabling.  The 
veteran had been awarded individual unemployability as a 
result of the foregoing disabilities, effective March 18, 
1996.  

4.  The evidence of record does not indicate that a causal 
link existed between the veteran's fatal myocardial 
infarction and cardiac arrest and either his service-
connected disabilities or his active military service.  Nor 
is there any indication that the veteran's service-connected 
disabilities caused or contributed substantially and 
materially to his death.

5.  The veteran had not been rated by VA as totally disabled 
for a continuous period of at least 10 years immediately 
preceding his death, or as totally disabled continuously 
since his release from active duty and for at least five 
years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2002).

2.  Entitlement to DIC benefits based upon the provisions of 
38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. §§ 1318, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.22 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim, inform her 
whether she or VA bears the burden of producing or obtaining 
that evidence or information, and inform her of her appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant was furnished a statement of the case that 
informed her of the evidence used in conjunction with her 
appeal, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, by Board remand dated in November 2001 and a letter 
sent to her by the RO later that month, the appellant was 
notified of detailed information about the new rights 
provided under the VCAA.  Together, these described the 
evidence needed to substantiate the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The record indicates that all relevant facts have been 
properly developed to the extent possible, and that all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Moreover, as the record is complete, 
the obligation under the VCAA for VA to advise a claimant as 
to the division of responsibilities between VA and the 
claimant in obtaining evidence is satisfied.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claim.

II.  Service Connection for the Cause of the Veteran's Death

The appellant does not contend that the immediate cause of 
the veteran's death, i.e., acute myocardial infarction as a 
consequence of cardiac arrest, was a direct result of the 
veteran's military service.  See 38 U.S.C.A. § 1110.  Nor 
does the Board find any such relationship; the veteran was 
discharged from military service in February 1946.  No form 
of cardiovascular disease was noted until many years 
following his discharge from service.  Thus, service 
connection for the cause of the veteran's death is not 
warranted on either a direct or presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991).

Alternatively, the appellant contends that the veteran's 
service-connected disabilities contributed substantially and 
materially to hasten his demise.  In this regard, a service-
connected disability is considered the "principal" cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A "contributory" cause of death must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1).

The veteran's death certificate indicates that the immediate 
cause of death was acute myocardial infarction due to or as 
the consequence of cardiac arrest.  

During his lifetime, the veteran had been granted service 
connection for residuals of a shell fragment wound of the 
right buttock, evaluated as 50 percent disabling; residuals 
of a compound, comminuted fracture of the right femur, 
evaluated as 40 percent disabling; and status post right hip 
replacement, evaluated as 50 percent 
disabling.  His combined schedular evaluation was 90 percent.  
However, the veteran was receiving benefits at the 
100 percent rate at the time of his death due to individual 
unemployability that had been assigned by the RO effective 
March 18, 1996.

Records of the veteran's private medical treatment indicate 
that he had been diagnosed with rheumatoid arthritis of the 
left hip, and underwent a left total hip replacement in 
October 1997.  Following surgery, the veteran experienced a 
massive pulmonary embolus.  He died of the aforementioned 
acute myocardial infarction and cardiac arrest shortly 
thereafter.  

A statement from the veteran's private physician dated in 
August 1998 indicates simply that the veteran's "death was 
the result of a massive pulmonary embolus due 


to post-op hip replacement."  Because the veteran was 
service connected for a right hip replacement, his private 
physician was contacted in January 1999, and was requested to 
provide a rationale and medical opinion to support his August 
1998 opinion.  The purpose of this was to determine which hip 
replacement the veteran's private physician had been 
referring to in his August 1998 opinion.  However, that 
physician never responded.  

To clarify the record, the opinion of a VA physician was 
requested.  In May 2002, a VA physician indicated that he had 
reviewed the veteran's claims file, and noted that the cause 
of the veteran's death was acute myocardial infarction and 
cardiac arrest on January [redacted], 1998.  However, the physician 
indicated that the pulmonary embolism experienced by the 
veteran was the result of left hip surgery performed in late 
1997 rather than surgery performed for the veteran's service-
connected right hip disability in 1985.  The VA physician 
indicated that the veteran's left hip replacement was 
necessitated by rheumatoid arthritis.  It should be noted 
here that 
the veteran was not service connected for any form of 
rheumatoid arthritis.  In any case, the VA physician stated 
further that rheumatoid arthritis is not the cause of 
ischemic heart disease or myocardial infarction.  He 
indicated that it was less likely than not that disability of 
service origin had caused or substantially or materially 
contributed to the veteran's death.

The forgoing constitutes the only medical evidence and 
opinions of record regarding the veteran's demise.  The Board 
must weigh the evidence available, and render an equitable 
determination.  In this regard, the Board notes that the 
statement from the veteran's private physician is equivocal; 
it indicates only that the veteran experienced a massive 
pulmonary embolism shortly before his death as the result of 
hip replacement surgery.  The physician failed to indicate 
the hip to which he referred.  Nor did he indicate the time 
frame in which the hip surgery was 


performed.  In contrast, the VA physician that examined the 
veteran's records posthumously indicated specifically that 
the right total hip replacement for which the veteran had 
been granted service connection had been performed in 1985, 
and had not given rise to a massive pulmonary embolus.  
Instead, the VA physician indicated that the pulmonary 
embolus in question was attributable to the surgery performed 
on the veteran's nonservice-connected left hip disability in 
late 1997.  In any case, the VA physician indicated very 
clearly that it was less likely than not that disability of 
service origin caused or substantially or materially 
contributed to the veteran's death.

Given the equivocal nature of the statement submitted by the 
veteran's private physician, and in view of the more 
comprehensive analysis and opinion offered by the VA 
physician, the Board has no alternative but to accept the 
latter.  As such, the conclusion is compelling that none of 
the veteran's service-connected disabilities played a 
causative role in bringing about his demise.  Therefore, the 
Board finds no reasonable basis upon which to predicate a 
grant of service connection for the cause of the veteran's 
death.

The Board finds as to all matters that the doctrine of 
resolving doubt in the appellant's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  

III.  Entitlement to DIC Benefits Based upon the Provisions 
of 38 U.S.C.A. § 1318

The appellant contends that she is entitled to DIC benefits 
because the veteran had been rated as totally disabled by VA 
prior to his death.  In this regard, DIC shall be 


awarded if, at the time of the veteran's death, he was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was totally disabling for 
either a continuous period of at least 10 years immediately 
preceding death, or was rated by VA as totally disabled 
continuously since his release from active duty and for at 
least five years immediately preceding the veteran's death.  
See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  It should be 
pointed out that in January 2000, VA amended 38 C.F.R. § 3.22 
(the implementing regulation for 38 U.S.C.A. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by 38 U.S.C.A. § 1318, or would 
have established such right, but for clear and unmistakable 
error (CUE) in the adjudication of a claim or claims.  See 65 
Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.

In the instant case, the veteran was granted a total 
disability rating based upon individual unemployability as a 
result of his aforementioned service-connected disabilities 
effective March 18th, 1996.  He died on January [redacted]
th, 1998, 
less than two years later.  The appellant has not contended 
that the effective date of individual unemployability to the 
veteran was clearly and unmistakably erroneous; nor does the 
record appear to indicate otherwise.

In effect, the appellant has failed to state a claim pursuant 
to 38 U.S.C.A. § 1318 for which relief can be granted by the 
Board; accordingly, her appeal in this regard must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It must 
be remembered that the Board is bound in its decisions by the 
regulations of the Department, the instructions of the 
Secretary, and the Precedent Opinions of the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) (West 
1991).  


Moreover, because the law, rather than the facts, with regard 
to this issue is dispositive, the doctrine of reasonable 
doubt is not for application with regard to this aspect of 
the appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

